FILED
                            NOT FOR PUBLICATION                               JUN 24 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 12-10148

               Plaintiff - Appellee,             D.C. No. 4:98-cr-01095-RCC

  v.
                                                 MEMORANDUM *
ANTHONY D. WILLIAMS,

               Defendant - Appellant.



                    Appeal from the United States District Court
                             for the District of Arizona
                     Raner C. Collins, District Judge, Presiding

                              Submitted June 18, 2013 **

Before:        TALLMAN, M. SMITH, and HURWITZ, Circuit Judges.

       Federal prisoner Anthony D. Williams appeals pro se from the district

court’s order denying his motion for clarification of his orally pronounced

sentence. We have jurisdiction under 28 U.S.C. § 1291, and we affirm.




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Williams contends that the district court should have issued an order

clarifying that he was not sentenced as a career offender under U.S.S.G. § 4B1.1.

Because the record supports the district court’s conclusion that Williams was

sentenced as a career offender, the court did not err by denying his motion.

      AFFIRMED.




                                          2                                     12-10148